 Case 3:17-cv-02335-GPC-MDD Document 202 Filed 07/26/19 PageID.10089 Page 1 of 7



     LAW OFFICES OF RONALD A. MARRON
 1   RONALD A. MARRON (SBN 175650)
     ron@consumersadvocates.com
 2   MICHAEL T. HOUCHIN (SBN 305541)
 3   mike@consumersadvocates.com
     LILACH HALPERIN (SBN 323202)
 4   lilach@consumersadvocates.com
     651 Arroyo Drive
 5   San Diego, California 92103
     Telephone: (619) 696-9006
 6   Facsimile: (619) 564-6665
 7   LAW OFFICE OF DAVID ELLIOT
     DAVID ELLIOT (SBN 270381)
 8   davidelliot@elliotlawfirm.com
     2028 3rd Avenue
 9   San Diego, CA 92101
     Telephone: (858) 228-7997
10   Attorneys for Plaintiff and the Class
11
12                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
13
14   CRYSTAL HILSLEY, on behalf of         ) Case No. 3:17-CV-2335-GPC-MDD
15   herself and all others similarly situated,
                                           )
                                           ) CLASS ACTION
16                             Plaintiff,  )
                                           )
17                                         ) PLAINTIFF’S
                                             PRETRIAL
                                                            RULE 26(a)(3)
                                                         DISCLOSURES
           vs.                             )
18                                         )
19                                         ) Judge: Hon. Gonzalo P. Curiel
                                           )
     OCEAN SPRAY CRANBERRIES, INC.; )
20   ARNOLD WORLDWIDE LLC, and Doe )
     defendants 1 through 5, inclusive,
21                                         )
                               Defendants. )
22                                         )
23                                         )
                                           )
24                                         )
                                           )
25                                         )
                                           )
26                                         )
27                                         )

28

                                               1
                     Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                          PLAINTIFF’S RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 202 Filed 07/26/19 PageID.10090 Page 2 of 7




 1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL
 2   OF RECORD:
 3         PLEASE TAKE NOTICE THAT Plaintiff Crystal Hilsley (“Plaintiff”), by and
 4   through her undersigned counsel, hereby submits her Federal Rule of Civil Procedure
 5   26(a)(3) pretrial disclosures as follows:
 6   I.    WITNESSES1
 7         Plaintiff anticipates calling the following witnesses at trial:
 8         • Crystal Hilsley
 9         • George Belch
10         • Laszlo Somogyi
11         • Henry Chin
12         • Alan Goedde
13         Plaintiff reserves the right to call the following witnesses at trial:
14         • Paula Lent
15         • Nancy Higley
16         • Nicole Liska
17         • Sarah Butler
18         • Erich Fritz
19         • Matthew Duane Below
20         • Any and all witnesses identified and/or called by Defendant
21         • Any custodian of records necessary to authenticate documents
22   II.   WITNESSES PRESENTED BY DEPOSITION TESTIMONY
23         At this time, Plaintiff does not intend to present any witness’s testimony through
24   the introduction of deposition transcripts. However, Plaintiff reserves the right to do so
25   if any witness should fail to appear, and Plaintiff also reserves the right to introduce
26   1
           Because the addresses and telephone numbers of each of the witnesses identified
27   below have been identified to the Parties through discovery, Plaintiff does not restate
28   them here. See Fed. R. Civ. P. 26(a)(3)(A)(i). Plaintiff Hilsley and Plaintiff’s expert
     witnesses may be contacted through Plaintiff’s counsel of record.
                                                 2
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                          PLAINTIFF’S RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 202 Filed 07/26/19 PageID.10091 Page 3 of 7




 1   deposition testimony for impeachment purposes. The following individuals have given
 2   deposition testimony in this case:
 3          • Crystal Hilsley
 4          • George Belch
 5          • Laszlo Somogyi
 6          • Henry Chin
 7          • Alan Goedde
 8          • Paula Lent
 9          • Nancy Higley
10          • Nicole Liska
11          • Sarah Butler
12          • Erich Fritz
13          • Matthew Duane Below
14   III.   EXHIBITS
15          Plaintiff intends to introduce the following exhibits at trial:
16          1.    Bottles of the following Ocean Spray products, as purchased at retail:
17                Ocean Spray Cran Apple; Ocean Spray Cran Grape; Ocean Spray “100%
18                Apple” Juice Drink; Ocean Spray Cran Raspberry; Ocean Spray Wave
19                Apple with White Cranberries; Ocean Spray Wave Berry Medley; Ocean
20                Spray Cran Cherry; Ocean Spray Cran Pineapple; Ocean Spray Cran
21                Pomegranate; Ocean Spray Diet Cran Pomegranate; Ocean Spray Diet
22                Cran Cherry; Ocean Spray Cranberry Cherry Flavor 100% Juice.
23          2.    Ocean Spray Product Labels: Photographs showing the front, back, and
24                side labels of bottles of the following Ocean Spray products, as purchased
25                at retail: Ocean Spray Cran Apple; Ocean Spray Cran Grape; Ocean Spray
26                “100% Apple” Juice Drink; Ocean Spray Cran Raspberry; Ocean Spray
27                Wave Apple with White Cranberries; Ocean Spray Wave Berry Medley;
28                Ocean Spray Cran Cherry; Ocean Spray Cran Pineapple; Ocean Spray

                                               3
                     Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                          PLAINTIFF’S RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 202 Filed 07/26/19 PageID.10092 Page 4 of 7




 1             Cran Pomegranate; Ocean Spray Diet Cran Pomegranate; Ocean Spray
 2             Diet Cran Cherry; Ocean Spray Cranberry Cherry Flavor 100% Juice.
 3       3.    Collection of ingredient lists for the Ocean Spray Products. (Bates
 4             Numbers OS000045 – OS000056).
 5       4.    Collection of labels for the Ocean Spray Products. (Bates Numbers
 6             OS000071 – OS000088).
 7       5.    Ocean Spray Product Formula Description: Formula description for the
 8
               Ocean Spray Cranberry Cherry Product, and any other of the Products
 9
               listed in the Class Definition.
10
         6.    Krueger Food Laboratories, Inc.’s test results of a 64-ounce bottle of
11
               Ocean Spray Cran-Apple (Bates Number PLAINTIFF000001 and Exhibit
12
               21 of Plaintiff Crystal Hilsley’s deposition transcript).
13
         7.    Purchase orders showing that Ocean Spray has purchased malic acid from
14
               an ingredient supplier called Tate and Lyle (Bates Numbers OS000111 –
15
               OS000113).
16
         8.    Purchase orders showing that Ocean Spray has also purchased fumaric acid
17
               from Tate & Lyle (Bates Numbers OS000124 – OS000126).
18
         9.    Letter from Tate & Lyle to Ocean Spray: Tate & Lyle confirms that malic
19
               acid is not a natural product (Bates Number OS000089).
20
         10.   Letter from Tate & Lyle to Ocean Spray: Tate & Lyle confirms that
21
               fumaric acid is created synthetically (Bates Number OS000090).
22
         11.   Letter from Tate & Lyle to Ocean Spray: Tate & Lyle confirms that malic
23
               and fumaric acid are created synthetically (Bates Number OS000095).
24
         12.   Ocean Spray Cranberries, Inc.’s Raw Material Specification for Malic
25
               Acid (Bates Numbers OS000098 – OS000101; OS000108 – OS000110).
26
         13.   Ocean Spray Cranberries, Inc.’s Raw Material Specification for Fumaric
27
               Acid (Bates Numbers OS000091 – OS000094).
28

                                           4
                 Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                      PLAINTIFF’S RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 202 Filed 07/26/19 PageID.10093 Page 5 of 7




 1       14.   Screenshot from Ocean Spray’s website showing the nutritional facts of
 2             Ocean Spray’s “Diet Cranberry Cherry” Product and other Products.
 3       15.   Document titled “Technical Change Notification” (Bates Numbers
 4             OS000057 – OS000070).
 5       16.   Document titled Guidelines for Inhibition of TAB Growth in Juice (Bates
 6             Numbers OS000042-OS000044).
 7       17.   Document titled Ocean Spray Cranberries, Inc. Ingredient Competitive
 8             Bidding Event (Bates Numbers TATE000009-TATE000013).
 9       18.   Ocean Spray and Tate & Lyle Contract (Bates Number TATE000039-
10             TATE000043).
11       19.   Document titled Ocean Spray Cranberries, Inc. Raw Material Specification
12             for malic acid (Bates Numbers TATE000048-TATE000050).
13       20.   Document titled Ocean Spray Cranberries, Inc. Raw Materials Fumaric
14             Acid (Bates Numbers TATE000051-TATE000052).
15       21.   Defendants’ Responses to Plaintiff’s First Set of Interrogatories.
16       22.   Defendants’ Supplemental Responses to Interrogatories 3 and 4 Pursuant
17             to Court’s Order.
18       23.   Retail sales data of Ocean Spray products produced by Information
19             Resources, Inc. (Bates Number IRI000001).
20       24.   Document titled California Walmart Sales Data (1/1/11 - 1/14/19) (Bates
21             Numbers WM Matter No. 2018-013133C000001-2018-013133C000658).
22       25.   Samples of aqueous solutions of water with malic acid and/or fumaric acid
23             and/or natural flavors and/or fruit juice or fruit juice concentrates and/or
24             added sugars and/or other organic acids, and containers thereof, along with
25             measuring and testing equipment.
26       Plaintiff further reserves the right to introduce the following exhibits at trial:
27       26.   Snyder Communications, Inc.’s Form 10-K.
28       27.   Havas 2015 Annual Financial Report.

                                            5
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                       PLAINTIFF’S RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 202 Filed 07/26/19 PageID.10094 Page 6 of 7




 1       28.   Material Safety Data Sheets from Bartek Ingredients (Bates Numbers
 2             OS000001-OS000003).
 3       29.   Material Safety Data Sheet from Tate & Lyle (Bates Numbers OS000004-
 4             OS000015).
 5       30.   Safety Data Sheet from Bartek Ingredients (Bates Numbers OS000023-
 6             OS000026).
 7       31.   Document titled Creative Brief: Club Shrink Overwrap (Bates Numbers
 8             OS000035-OS000036).
 9       32.   Ocean Spray Cranberries, Inc. documents (Bates Numbers OS000001 –
10             OS000126).
11       33.   Tate & Lyle documents (Bates Numbers TATE000001-TATE000246).
12       34.   Expert Report of Plaintiff’s expert Dr. George E. Belch.
13       35.   Supplemental Expert Report of Plaintiff’s expert Dr. George E. Belch.
14       36.   Expert Report of Plaintiff’s expert Dr. Alan Goedde.
15       37.   Supplemental Expert Report of Plaintiff’s expert Dr. Alan Goedde.
16       38.   Second Supplemental Expert Report of Plaintiff’s expert Dr. Alan Goedde.
17       39.   Expert Report of Plaintiff’s expert Dr. Laszlo Somogyi.
18       40.   Rebuttal Expert Report of Plaintiff’s expert Dr. Henry Chin.
19       41.   Expert Report of Ocean Spray employee Paula Lent.
20       42.   Expert Rebuttal Report of Defendants’ expert Nancy Higley.
21       43.   Expert Rebuttal Report of Defendants’ expert Nicole Liska.
22       44.   Expert Rebuttal Report of Defendants’ expert Sarah Butler.
23       45.   Deposition Transcript of Crystal Hilsley and exhibits attached thereto.
24       46.   Deposition Transcript of George Belch and exhibits attached thereto.
25       47.   Deposition Transcript of Laszlo Somogyi and exhibits attached thereto.
26       48.   Deposition Transcript of Alan Goedde and exhibits attached thereto.
27       49.   Deposition Transcript of Paula Lent and exhibits attached thereto.
28       50.   Deposition Transcript of Nancy Higley and exhibits attached thereto.

                                           6
                 Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                      PLAINTIFF’S RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 202 Filed 07/26/19 PageID.10095 Page 7 of 7




 1         51.   Deposition Transcript of Nicole Liska and exhibits attached thereto.
 2         52.   Deposition Transcript of Paula Butler and exhibits attached thereto.
 3         53.   Deposition Transcript of Erich Fritz and exhibits attached thereto.
 4         54.   Deposition Transcript of Matthew Duane and exhibits attached thereto.
 5
 6         Plaintiff reserves the right to use and/or enter into evidence at trial any Exhibit
 7   listed by Defendant, and further reserves her right to use and/or enter into evidence at
 8   trial Exhibits used solely for impeachment purposes and/or rebuttal.
 9
10
     Dated: July 26, 2019                  Respectfully submitted,
11
12
                                           By: /s/ Ronald A. Marron
13                                             RONALD. A. MARRON
14
15                                         LAW OFFICES OF RONALD A.
                                           MARRON, APLC
16                                         RONALD A. MARRON
17                                         MICHAEL HOUCHIN
                                           LILACH HALPERIN
18
                                           651 Arroyo Drive
19                                         San Diego, California 92103
20                                         Telephone: (619) 696-9006
                                           Facsimile: (619) 564-6665
21
22                                         LAW OFFICE OF DAVID ELLIOT
                                           DAVID ELLIOT (SBN 270381)
23
                                           davidelliot@elliotlawfirm.com
24                                         2028 3rd Avenue
25                                         San Diego, CA 92101
                                           Telephone: (858) 228-7997
26                                         Attorneys for Plaintiff and the Class
27
28

                                              7
                    Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                         PLAINTIFF’S RULE 26(A)(3) PRETRIAL DISCLOSURES
